Citation Nr: 1235685	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-27 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona that denied service connection for intermittent explosive disorder, personality disorder NOS.  The Veteran filed a notice of disagreement with the claim in December 2007, and the RO issued a statement of the case date in September 2008.  The Veteran submitted a substantive appeal in September 2008.

The matters of an increased rating for headaches and service connection for gastrointestinal disability were also considered by the RO, however, the representative clarified that the Veteran was not pursuing these matters in correspondence dated in March 2010 and December 2011, respectively.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized this issue as set forth above.

In March 2010, the Veteran indicated that he wished to file a claim for an increased rating for cervical spine disability and an earlier effective date for the increase in evaluation, to 30 percent, for his service-connected headache disability.  These matters have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a statement dated in September 2012, the Veteran's representative indicated that the Veteran has requested the opportunity to testify at a videoconference hearing in connection with his acquired psychiatric claim.  38 C.F.R. § 20.700, 20.704.  As such, the Board concludes that this matter should be remanded, and that upon remand, the Veteran should be scheduled for a videoconference hearing before a Veteran's Law Judge at the RO.  

In light of the foregoing, the case is hereby REMANDED to the RO for the following action:
 
The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

